Citation Nr: 0510524	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant alleges that he had active military service 
during World War II.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 determination by 
the Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2003, the appellant submitted additional evidence 
to the RO after the appeal was certified to the Board.  This 
evidence consists of paperwork that the appellant filed with 
the Philippine Veterans Affairs Office (PVAO) requesting 
education and pension benefits, an article from PVAO 
regarding veteran pensioners, and duplicate medical records.  
This evidence is either duplicative of evidence already on 
file or not relevant to the facts of this case.  However, 
these items of evidence are hereby referred to the RO for 
clarification from the appellant as to whether his submission 
of these items was intended to be a claim for any VA benefit.   


FINDING OF FACT

The service department has certified that the appellant had 
no recognized service for VA benefit purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA disability 
compensation and pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2004).




I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

This case turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, it would appear that the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

At any rate, even if VCAA notice provisions are applicable, 
the appellant in this case was provided with appropriate VCAA 
notice in April 2002.  Moreover, VCAA assistance obligations 
were met as to this claim for pension benefits when VA 
verified the veteran's service.  

II.  Analysis

The appellant alleges that he had active military service 
during World War II.  In support of his claim he submitted an 
affidavit from J. P. who stated that he and the appellant had 
been inducted into a guerilla unit, 114th Inf regt 110th Div., 
in 1942.  The appellant also submitted medical records 
showing various medical diagnosis, and documents from the 
Philippine Offices of the Mayor and Governor.  These 
documents refer to USAFFE soldiers, but do not contain the 
appellant's name.

In June 2002, the National Personnel Records Center (NPRC) 
verified on VA Form 21-3101 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the U.S. Armed 
Forces.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The service department based the certification on the 
information supplied by the appellant.  The Board is bound by 
the certification of no service by the service department.  
See Duro, supra.

The Board has considered the appellant's contentions that 
thousands of World War II veterans' names were either not 
carried or deleted from the  "Revised Reconstructed Guerilla 
Roster Approved March 1948" and that to not recognize the 
appellant as a World War II veteran is unconstitutional.  
However, the Board is bound by VA statutes and regulations 
requiring service department verification for veteran status.  
Under these circumstances, the Board has no choice but to 
deny the appellant's claim for VA benefits.  See 38 U.S.C.A. 
§§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 (2004).  

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status, or eligibility for VA disability benefits.  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


